Citation Nr: 1521202	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for condylomata (also referred to as genital warts).


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran, had active duty service from May 1971 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board previously reviewed this claim in January 2014.  In addition to the issue noted on the first page, the Veteran appealed a claim of service connection for hypertension.  The Board denied this claim, but remanded the increased rating claim for condylomata to the RO in order to schedule the Veteran for a VA examination during a time when his condition is most active, the summer.  The examination was conducted in July 2014.  A report of that examination is of record.  Accordingly, the Board finds that the RO has substantially complied with his remand directives and the claim is ready for adjudication.   See Stegall v. West, 11 Vet. App. 268 (1998).

A claim for a TDIU is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  The Veteran has been employed full-time as a welder for over 20 years.  The Veteran does not claim unemployability due to any of his service connected disabilities.   

The Veteran testified at an September 2012 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.   

In regards to representation, the Board finds that the Veteran is represented by the Minnesota Department of Veterans Affairs (MDVA), who has had an appointment of representation form on file.  In March 2012, VA received a letter from Daniel S. Reithmeier of the Reithmeier Law Firm, P.L.L.C. indicating that the Veteran wanted Mr. Reithmeier to represent him in his claim for service connection for anal condylomata.  To date, no appointment of representation form has been received from Mr. Reithmeier or any correspondence from the Veteran indicating any desire to change his representation from MDVA to Mr. Reithmeier.  Furthermore, the MDVA has continued its representation of the Veteran throughout this appeal based on its conduct including appearing at the Board hearing and submitting informal hearing presentations on the Veteran's behalf. 


FINDING OF FACT

The genital warts result in one flare up a year with small pimples around the anus covering less than 5 percent of the Veteran's body requiring the use of topical anti-fungal medications, and the use of soap and water to keep the affected area clean. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for genital warts have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7820-7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Analysis - Genital Warts

The Veteran has a noncompensable rating effective June 4, 2010 for condylomata, also known as genital warts.  He asserts that the genital warts are an ongoing problem warranting a compensable rating.  

General warts are rated by analogy to 38 C.F.R. § 4.118, DC 7820-7806 (other skin infections-dermatitis or eczema).  DC 7820 provides that other skin infections should be evaluated as disfigurement of the head, face, or neck (DC 7800), scars (under DC's 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7820.  Ratings are assigned under DC 7806 as follows: 

	More than 40 percent of the entire body or more than 40 percent of 
		exposed areas affected, or; constant or near-constant systemic therapy 
		such as corticosteroids or other immunosuppressive drugs required 
		during the past 12-month period	60

	20 to 40 percent of the entire body or 20 to 40 percent of exposed areas 
		affected, or; systemic therapy such as corticosteroids or other 
		immunosuppressive drugs required for a total duration of six weeks 
		or more, but not constantly, during the past 12-month period	30

	At least 5 percent, but less than 20 percent, of the  entire body, or at 
		least 5 percent, but less than 20 percent, of exposed areas affected, 
		or; intermittent systemic therapy such as corticosteroids or other 
		immunosuppressive drugs required for a total duration of less than 
		six weeks during the past 12-month period	10

	Less than 5 percent of the entire body or less than 5 percent of exposed 
		areas affected, and; no more than topical therapy required during the 
		past 12-month period	0


The Veteran describes his disability as painful warts surrounding the skin around the rectum.  Intermittently, a pimple will appear and enlarge to a boil, break open and bleed.  The Veteran reports flare ups once or twice a year associated with drinking alcohol or eating spicy foods.  During flare-ups the Veteran uses anti-fungal medication to manage his symptoms, as well as cleaning the area with soap and hot water.  

Since the treatment records provided minimal evidence needed to rate this disability, VA scheduled the Veteran for a skin examination.  The first examination conducted in 2010 focused on service connection and did not provide specifics needed to rate this disability.    

A more comprehensive examination occurred in February 2012.  The Veteran reported using corticosteroids less than six times per year.  Other than topical creams, no other treatment regimens were used to manage this disability. At the time of the examination, the Veteran did not have an outbreak, so the examiner reported the exposed area as "none."  No papilloma, a characteristic of genital warts, was visible in the anal area. The examination was unremarkable. 

Without the area of coverage the Board was unable to evaluate the claim, and remanded the claim for another examination to provide this information.  The new examination was conducted in July 2014, a time when the Veteran reported he is most prone to outbreaks, summer.  

The July 2014 examiner noted that the Veteran continued to use a topical medication, clotrimazole cream, to manage this disability during flare ups.  If he puts the ointment on as soon as a flare up occurs it suppresses the outbreak.  The examiner did not visualize any genital warts near the Veteran's rectum.  Having had two attempts, including one during the Veteran's worst periods, at assessing the exposed area, the Board finds a noncompensable rating consistent with the level of disability.

The Board also finds that consideration of additional staged ratings for service-connected genital warts is not warranted.  See Fenderson, 12 Vet. App. at 119.  The evidence shows that the Veteran has experienced the same level of disability due to his service-connected genital warts throughout the appeal period.  Thus, the Board finds that consideration of additional staged ratings for any the Veteran's service-connected genital warts is not warranted.  Id.


II.  Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected genital warts are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  This is especially true because the zero percent rating currently assigned for the Veteran's genital warts contemplates little to no disability.  The Veteran reported to the June 2010 examiner that he has missed no more than a week of work due to this condition. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above as is reflected by the assigned ratings.    As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran in a June 2010 notice.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability). See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA examination in June 2010, February 2012, and July 2014.   The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Veterans Law Judge (VLJ). When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned solicited information regarding the Veteran's currently assigned rating and symptoms associated with his currently service-connected genital warts.   The Veteran was also asked if there was any outstanding evidence related to his claims, but did not reveal any evidence that might be available that had not been submitted.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial compensable rating for condylomata is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


